IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MICHAEL POMERANTZ,

Plaintiff,
No. 18 C 5470
v.
Magistrate Judge Sidney I. Schenkier
INTERNATIONAL HOTEL
COMPANY, LLC d/b/a PALACE
PREMIER and PALACE ELITE, a
Florida limited liability company, HARD
RocK cAFE FRANCHISE GROUP,
LLC, a Florida limited liability company,
and HARD ROCK CAFI?;
INTERNATIONAL (USA), INC., a
Florida Corporation,

V`./\-/v`/VVVVVVVVVVVV

Defendants.
MEMORANDUM OPINION AND ORDER1

On March 27,'2018, plaintiff Michael Pornerantz filed suit in state court against defendants

Hard Rock Café Franchise Group, LLC (“Hard Rock Franchise”) and Hard Rock Café
International (USA), Inc. (“Hard Rock -International”) (collectively, “Hard Rock defendants”) and
International Hotel Company, LLC, d/b/a Palace Prernier and Palace Elite (“IHC”), alleging breach
of contract, common law fraud, consumer fraud and civil conspiracy (doc. # 1: Not. of Removal,
Ex. l). On August 10, 2018, defendant IHC removed the case to federal court based on diversity
jurisdiction (Id. ), and on September 4, 2018, plaintiff filed an amended complaint (“Complaint”)
in federal court (doc. # 17: Cornpl.). On Septernber 25, 2018, the Hard Rock defendants and IHC
filed separate motions to dismiss. IHC has moved for dismissal under Federal Rules of Civil

Prooedure 12(b)(1), (3) and (6) (doc. # 25), and the Hard Rock defendants have moved to dismiss

 

lOn October 2, 2018, by consent of the parties and pursuant to 28 U.S.C. § 636(0) and Local Rule 73.1, this
case was assigned to this Court for all proceedings, including entry of final judgment (doc. # 33).

under Federal Rules of Civil Procedure 9(b), 12(b)(2) and 12(b)(6) (doc. # 23). Both motions are
now fully briefed. For the reasons set forth below, the Court grants IHC’s motion to dismiss based
on forum non conveniens and grants the Hard Rock defendants’ motion to dismiss for failure to
state a claim upon which relief can be granted.

I.

We first set out the well-pleaded factual allegations in the Complaint. We accept these
allegations as true for purposes of defendants’ motions to dismiss under Rules 12(b)(l) (lack of
subject-matter jurisdiction), 12(b)(2) (lack of personal jurisdiction), 12(b)(3) (improper venue),
12(b)(6) (failure to state a claim), and 9(b) (failure to plead fraud With particularity). See, e.g.,
Bultasa Buddhist Temple of Chicago v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017) (Rule 12(b)(1));
Felland v. Clifton, 682 F.3d 665, 676 (7th Cir. 2012) (Rule 12(b)(2)); Faulkenberg v. CB T ax
Franchise Sys., LP, 637 F.3d 801, 806 (7th Cir. 2011) (Rule 12(b)(3)); Tucker v. Cily of Chicago,
907 F.3d 487, 491 (7th Cir. 2018) (Rule 12(b)(6)); Webb v. Frawley, 906 F.3d 569, 576 (7th Cir.
2018) (Rule 9(b)). Documents attached to the complaint and motions to dismiss “are considered
part of the pleadings if they are referred to in the plaintiffs complaint and are central to his claim.”
Mueller v. App[e Leisure Corp., 880 F.3d 890, 895 (7th Cir. 2018) (internal citations and quotations
omitted). In addition, when considering motions to dismiss based on improper venue or forum non
conveniens, the Court considers whether defendant’s affidavits contradict the allegations in the
plaintiffs complaint as to the appropriate venue or forum. See Deb v. SIR VA, Inc., 832 F.3d 800,
809-10 (7th Cir. 2016).

A.
Mr. Pomerantz is a resident of lllinois (Compl., il 2). He alleges, “based on information

and belief,” that IHC “does business as Palace Premier and Palace Elite” (Ia'., 11 6). Further, plaintiff

alleges that IHC and the Hard Rock defendants are Florida companies that do business in Illinois
(Id., 1]‘|] 3-5). The Hard Rock defendants submitted an affidavit from one of their directors stating
that Hard Rock Franchise is not registered or licensed to do business in Illinois (Hard Rock Defs.’
Mot. to Dismiss, Ex. l: Affidavit of Brian Alexander, ‘[[ 5). Plaintiff asserts venue is proper in this
Court “because a substantial part of the events or omissions giving rise to the claim occurred in
this district” (Compl., ij 8).

B.

On March 6_, 2009, plaintiff signed a “Membership Agreement” with Palace Premier, S.A.
de C.V. (“Palace Premier”) (Compl., Ex. A: “Agreement”). Mr. Pomerantz paid a “Membership
Fee” to Palace Premier in return for a 25-year membership entitling him to stay at fourteen
Mexican resorts, which plaintiff collectively refers to as the “Original Palace Resorts” (Compl., il
10; Agreement, 1|1[ 1-2, 6). Mr. Pomerantz paid “VIP preferential rates” to obtain additional resort
benefits as a “VIP Founding Member” (Id., il ll; Agreement, attachments). The Agreement
contains a clause stating: “Jurisdiction -- The parties agree to submit to the jurisdiction of the courts
and tribunals of the City of Cancun, Quintana Roo in the event of any controversy over the
interpretation or execution of this Agreement, . . . thereby renouncing any other jurisdiction that
may correspond to them by reason of present or future domicile” (Agreement, 11 10). The
Agreement also contains a clause stating: “Applicable Law -- This agreement and the documents
it comprises as Well as the parties thereto will be subject to the Federal Consumer Protection Act
and to the Official Mexican Standard (NOM-029-SCFI-l998) published in the Federal Gazette on
January 29, 1999” (ld., 11 9). Mr. Pomerantz and a representative of Palace Premier signed each

page of the Agreement and the documents attached to the Agreement.

C.

Plaintiff alleges that, “upon information and belief, in or around 2012, IHC entered into an
agreement whereby a number of the Original Palace resorts would be “rebranded” as ‘Hard Rock
Hotels,’ and managed in conjunction with” the Hard Rock defendants (Compl., il 12). Plaintiff
alleges that the hotels that were re-branded as Hard Rock hotels have “failed to honor many of the
membership rights of VIP founding members and Premier Level members,” including plaintiff
(ld., 111[ 13-16). In addition, plaintiff alleges the rebranded hotels have increased their “preferential
rates” more than the maximum amount listed in the Agreement, and plaintiff “was informed that
there would be additional charges for numerous benefits and services that Plaintiff had already
paid for as a VIP founding member and Premier Level member” (Id., 1]1[ 17-18). The Hard Rock
defendants assert that neither of them is a franchisor or licensor of IHC (Alexander Aff., 11 6).

Plaintiff contends that the Membership Agreement constitutes a valid and enforceable
contract between him and IHC, and that IHC breached the Agreement when the rebranded hotels
refused to honor its terms (Compl., jHl 20-22). In addition, plaintiff alleges that IHC committed
common law fraud and violated the Illinois Consumer Fraud and Deceptive Business Practices Act
by making false and deceptive statements, in reliance upon which plaintiff entered into the
Agreement (Id., 1111 25-39). Lastly, plaintiff contends that IHC and Hard Rock committed civil
conspiracy because they “entered into a partnership in which, among other things, IHC and Hard
Rock combined, associated, agreed or acted in concert together and/or with others for the express
purpose of injuring Plaintiff and other VIP founding members and Premier Level members,
including but not limited to, by orchestrating a scheme to deprive Plaintiff and other VIP founding
members and Premier Level members of the benefits and services due to them under the

Membership Agreement” (ld., ‘|] 45).

II.

We address first IHC’s argument that the Membership Agreement “makes clear that all
disputes concerning the interpretation or execution of the contract are to be governed by the laws
of Mexico and all legal actions arising out of the contract be decided by the courts and tribunal of
the City of Cancun, Quintana Roo” (doc. # 25: IHC Mot. at 5). In other words, IHC contends that
Mexico, not the Northem District of Illinois, is the proper -- indeed, the exclusive -- forum for
plaintiffs claims against IHC and that Mexican law applies to this dispute.2 Before examining the
impact of the formn-selection clause, “we first must identify the law that governs [its] validity . .
.” Jackson v. Payday Fin., LLC, 764 F.3d 765, 774 (7th Cir. 2014). Plaintiff disputes that the laws
of Mexico govern this action, and argues that Illinois law should apply because IHC “made no
argument” to the contrary (doc. # 41: Pl.’s Resp. to IHC’s Mot. at 7).

“As a general rule, in diversity cases, we look to the substantive law of the state in which
the district court sits, including choice of law rules.” Jackson v. Payday Fin., LLC, 764 F.3d 765,
774 (7th Cir. 2014) (internal quotations and citations omitted). However, the Supreme Court “has
not yet decided the Erie issue of which law governs when, as here, a federal court, sitting in
diversity, evaluates a forum selection clause in the absence of a controlling federal statute.” Id.
(internal quotations and citations omitted). Although “the majority of federal circuits hold that the
enforceability of a forum selection clause implicates federal procedure and should therefore be
governed by federal law,” the Seventh Circuit has “taken a different approach.” Id. In this circuit,
“[i]n contracts containing a choice of law clause, . . . the law designated in the choice of law clause

[is] used to determine the validity of the forum selection clause.” Id. at 775 (citing Abbott

 

2We recognize that IHC’s lead argument is that it was not the party which contracted with plaintiff, and that
IHC’s reliance on the forum-selection argument assumes (without conceding) that the contract is between plaintiff
and lHC. Because we dismiss the claims against lHC based on forum non conveniens, we do not reach IHC’s
contention that it is not the party which contracted with plaintiff

5

Laboratories v. Takeda Pharmaceutical Co., 476 F.3d 421, 423 (7th Cir. 2007) (“[s]implicity
argues for determining the validity and meaning of a forum selection clause, in a case in which
interests other than those of the parties will not be significantly affected by the choice of which
law is to control, by reference to the law of the jurisdiction whose law governs the rest of the
contract in which the clause appears . . .”).

In this case, the Membership Agreement states that it is “subject to the F ederal Consumer
Protection Act and to the Official Mexican Standard (NOM-029-SCFI-l998) published in the
F ederal Gazette on January 29, 1999” (Agreement, 1[ 9). However, the parties completely disregard
either of these sources of Mexican law.3 While IHC maintains that Mexican law applies, and
plaintiff argues that Illinois law applies, both parties cite only to the federal law of the United
States in their arguments on the forum-selection clause,

Although it is within our discretion to nevertheless attempt to determine Mexican law, it is
well-settled that “choice of law issues may be waived or forfeited by declining to assert them in
litigation.” Orgone Capital 111, LLC v. Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019). As each
party cited only to the federal law of the United States in support of its choice of forum arguments,
plaintiff and IHC have waived their arguments that Mexican or lllinois law should apply.

The Seventh Circuit’s decision in Adams v. Raintree Vacation Exchange, LLC, 702 F.3d

436 (7th Cir. 2012), is directly on point. In Adams, the Seventh Circuit reviewed an agreement to

 

3The “Federal Consumer Protection Law” of Mexico is a 38-page English-language document whose purpose
is “to promote and protect the rights and culture of consumers, and to seek faimess, assurance, and legal certainty in
relations between suppliers and consumers.” https://www.profeco.gob.mx/juridico/pdf/l_lfpc_O6062006_ingles.pdf.
The Official Mexican Standard (NOM-029-SCFI-l998) is a nine-page Spanish-language document titled “Norma
Oticial Mexicana, Practicas Comerciales- Requisitos Informativos para la Comercializacion del Servicio de Tiempo
Compartido.” http://legismex.mty.itesm.mx/normas/scfi/scinZ9.pdf. Although neither party attaches these laws to
their briefs, we may takejudicial notice of them. See Fed. R. Civ. P. 44.1 (“In determining foreign law, the court may
consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under
the Federal Rules of Evidence”).

purchase timeshare interests in a resort based in Mexico, The contract stated, as relevant here, that
“in case of controversy on the interpretation and compliance with the rights and obligations of this
Agreement, the parties hereby agree to submit themselves to the applicable laws and competent
courts of the City of Mexico, Federal District, expressly waiving any other forum that may
correspond to them by reason of their present or future domiciles.” Adams, 702 F.3d at 43 8. The
defendants sought dismissal based on that contractual provision, but neither side sought to apply
Mexican law to interpret the forum-selection clause; instead, “their debate over its enforceability
[wa]s framed entirely as a dispute about American law.” Id. The Seventh Circuit held that “[b]y
ignoring Mexican law and citing only federal cases in their briefs, the parties have disclaimed
reliance on any distinctive features of Mexican law in interpreting their forum selection clause.”
Id. Thus, the appeals court held that the issue of the applicable law had been waived. Id. See also
Wara' v. Soo Line R.R. Co., 901 F.3d 868, 880 (7th Cir. 2018) (finding choice of law issue was
waived where both sides argued over the appropriate application of Indiana law, and neither side
argued that Canadian law applied).

Similarly, the parties in this case have relied solely on United States federal law in their
debate over both the choice of law and choice of forum clauses in the Membership Agreement.
We therefore find that IHC has waived its argument that Mexican law applies, and plaintiff has
waived his argument that Illinois law applies for purposes of IHC’s motion to dismiss. Thus, we
proceed, as the parties do, by applying United States federal law to determine the effect of the

forum-selection clause in the Membership Agreement.

III.

lHC argues that based on the forum-selection clause, plaintiffs lawsuit should be
dismissed for improper venue under Rule 12(b)(3) (IHC Mot. at 5).4 As stated above, the forum-
selection clause in the Membership Agreement provides as follows:

Jurisdiction -- The parties agree to submit to the jurisdiction of the courts and

tribunals of the City of Cancun, Quintana Roo in the event of any controversy over

the interpretation or execution of this Agreement, including Attachment “A”,

thereby renouncing any other jurisdiction that may correspond to them by reason

of present or future domicile.

(Agreement, 11 10). Plaintiff advances several arguments to support his contention that this clause
does not require him to bring his claims against IHC in Mexico. We conclude that none of those
arguments have merit.

A.

Initially, plaintiff argues that IHC’s motion must be denied because it should have been
brought on the basis of forum non conveniens or lack of personal jurisdiction, and not under Rule
12(b)(3) (doc. # 41 : Pl.’s Resp. at 4). lndeed, the Supreme Court has held “a forum-selection clause
does not render venue in a court . . . ‘improper’ within the meaning of . . . Rule l2(b)(3).” Atl.
Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 59 (2013). “lnstead, the
appropriate way to enforce a forum-selection clause pointing to a state or foreign forum is through
the doctrine of forum non conveniens.” Ia'. at 60.

That said, IHC’s mistake in bringing its motion pursuant to Rule 12(b)(3) is not fatal to its

argument for dismissal. Although IHC “ha[s] not formally moved to dismiss based on forum non

conveniens, the dismissal motion plainly invoked the forum-selection clause and asked th[is]

 

4We note that a court may rule on a “motion to dismiss for forum non conveniens before it first determines
its own subject matterjurisdiction over an action.” Fischer v. Magyar Allamvasutak Zrt., 777 F.3d 847, 866 (7th Cir.
2015). ln any event, while IHC has labeled lack of subject matter jurisdiction as one basis for dismissal, it has not
identified in its briefing any basis for lack of subject matter jurisdiction, and we find none.

8

[C]ourt to enforce.” Muelle)', 880 F.3d at 894-95. Like the district court in Mueller, we treat IHC’s
motion “as_. in substance, a forum non conveniens motion.” Id. at 894. Thus, we reject plaintiffs
argument that IHC has waived its forum-selection argument by attaching the wrong label to it.

ln addition, to the extent plaintiff claims that Paragraph 10 of the Agreement is a forum-
selection clause, we disagree Plaintiff notes that Paragraph 10 does not use the word “venue,” and
he contends that the language “is at best ambiguous as to venue” (Pl.’s Resp. at 7). But, the absence
of the word “venue” does not render ambiguous the meaning of Paragraph 101 it clearly is directed
to choice of forum. The language in the Membership Agreement is similar to that in the forum-
selection clause at issue in Adams, which did not use the word “venue” but stated that the parties
to that contract “agree to submit themselves to the . . . competent courts of the City of Mexico,
Federal District, expressly waiving any other forum that may correspond to them by reason of their
present or future domiciles.” Adoms, 702 F.3d at 439. As in Adams, we find it unambiguous that
the signatories to the Membership Agreement here chose Mexico as the forum in which to litigate
any dispute over the contract.

B.

Plaintiff next contends that IHC has “failed to carry its heavy burden” to show that the
Northern District of Illinois is an inconvenient forum (Pl.’s Resp. at 4-6). The determination of
whether dismissal is warranted on the basis of forum non conveniens “is committed to the sound
discretion of the trial court.” Mueller, 880 F.3d at 893.

Plaintiff s argument misstates both the law and the burden to be applied here. “In the typical
case not involving a forum-selection clause,” district courts evaluate motions to dismiss based on
forum non conveniens by weighing both the convenience of the forum to the parties and Witnesses

(private interest considerations) and various public interest considerations Az‘lantic Marine, 571

U.S. at 62-63. “The calculus changes, however, when the parties’ contract contains a valid forum-
selection clause, which represents the parties’ agreement as to the most proper forum.” ld. at 63
(internal quotations and citations omitted).

Where the contract contains a valid forum-selection clause, “the plaintiffs choice of forum
merits no weight.” Atlantic Marine, 571 U.S. at 63. Thus, a court

should not consider arguments about the parties’ private interests [because w]hen

parties agree to a forum-selection clause, they waive the right to challenge the

preselected forum as inconvenient or less convenient for themselves or their

witnesses, or for their pursuit of the litigation A court accordingly must deem the
private-interest factors to weigh entirely in favor of the preselected forum.
Id. at 64. Moreover, as the party seeking to avoid a forum-selection clause, the plaintiff has the
“burden of showing that public-interest factors overwhelmingly disfavor” dismissal for forum non
conveniens. Id. at 67.

Applying the Allantic Marine standard, we hold that the forum-selection clause in the
Membership Agreement is valid, and that plaintiff has not established that public-interest
considerations “overwhelmingly disfavor” dismissal.

1.

“[I]nternational forum-selection clauses are prima facie valid, especially when freely
negotiated between private parties.” ]st Source Bank v. Neto, 861 F.3d 607, 612 (7th Cir. 2017).
A party can challenge the enforcement of a forum-selection clause if its incorporation into the
contract was the result of “fraud, undue influence or overweening bargaining power.” Id. However,
plaintiff does not challenge the validity of the Membership Agreement or the forum-selection

clause within it. To the contrary, plaintiff alleges that the Agreement constitutes a valid and

enforceable contract between him and lHC (Compl., 1[ 20).

10

Plaintiff states that “IHC has made no argument regarding the reasonableness or justness
of compelling Mr. Pomerantz to prosecute his claim in Mexico,” so “[t]here is no basis to find
anything other than that enforcement of the contract, such that it compels proceeding in Mexico,
is both unreasonable and unjust” (Pl.’s Resp. at 8). This contention -- that enforcing the forum-
selection clause would be unreasonable and unjust simply because there is no evidence that it is
not unreasonable and unjust -- is nonsensical. Plaintiff s argument attempts to avoid his burden of
showing the clause should not be enforced And, we note that the willingness of plaintiff (a lawyer)
to agree to this provision at the time of contracting is itself proof that there is nothing unjust or
unreasonable about the clause, Therefore, we find that Paragraph 10 of the Membership Agreement
is a valid forum-selection clause.5

2.

Plaintiff’s argument that “private and public interest factors” warrant overriding the forum-
selection clause (Pl.’s Resp. at 6) is unpersuasive To begin with, where, as here, there is a valid
forum-selection clause, we “must deem the private-interest factors to weigh entirely in favor of the
preselected forum.” Atlantic Marine, 571 U.S. at 64. Thus, to overcome being consigned to the
forum to which he agreed, plaintiff must show “public-interest factors overwhelmingly disfavor”
dismissal. Id. at 67. That is a difficult burden to carry, as “those factors are ‘rarely’ strong enough
to override the parties’ preselected forum;” therefore, “‘formn-selection clauses should control

except in unusual cases.”’ Mueller, 880 F.3d at 894 (quotingAtlantic Marine, 571 U.S. at 64).

 

5Plaintiff also fleetineg states that bringing his claim in Mexico “as a practical matter, is likely to be
impossible” (Pl.’s Resp. to IHC at 8). As plaintiff cites nothing in support of this bald clairn, we decline to address it.
See Riley v. City of Kokomo, 909 F.3d 182, 190 (7th Cir. 2018) (“Perfunctory and undeveloped arguments are waived,
as are arguments unsupported by legal authority”) (quoting Schaefer v. Universal Sca/jrolding & Equip., LLC, 839
F.3d 599, 607 (7th Cir. 2016)).

11

This is not an unusual case. The Seventh Circuit has held that “[r]elevant public interest
factors include the administrative difficulties stemming from court congestion; the local interest
in having localized disputes decided at home; the interest in having the trial of a diversity case in
a forum that is at home with the law that must govern the action; the avoidance of unnecessary
problems in conflicts of laws or in the application of foreign law; and the unfairness of burdening
citizens in an unrelated forum with jury duty.” Fz°scher v. Magyar Allamvasutak Zrt. , 777 F.3d 847,
868 (7th Cir. 2015) (internal citations and quotations omitted). These factors do not
“overwhelmingly disfavor” dismissal for forum non conveniens.

First, plaintiff contends that there is no issue of congestion in this District, but he does not
provide any factual or legal support for this contention, and he improperly ignores issues of
congestion, if any, in the pre-selected forum of Cancun, Mexico (Pl.’s Resp. at 6-7). Second,
plaintiff contends that “there is an interest in having parties who do business in the United States
and contract with citizens of the United States having their disputes heard in US Courts” (Id. at 7).
However, not only does plaintiff again forgo factual and legal support for his contention, he also
ignores Mexico’s interest -- and, more particularly, Cancun’s interest -- in having the dispute
decided there, where the Agreement was executed and where the subject matter of the Agreement
is based. Third, plaintiff argues that Mexican law does not apply, and thus, that there will be no
issues with conflicts of laws or application of foreign law (Id.). However, as explained above,
plaintiff and IHC have waived the choice of law argument for purposes of the instant motion. And,
we do not know which law a Mexican court would apply in determining a dispute over the
Membership Agreement. Fourth, plaintiff contends that “there is no unfair burden on citizens
sitting as jurors in a case in the Northem District of Illinois involving a Cook County resident and

businesses which did businesses in this District” (Id.). Plaintiff’ s argument again applies the wrong

12

standard and lacks factual and legal support. Indeed, it is this district, not Mexico, that appears to
be the forum “unrelated” to the dispute over the Agreement: plaintiff signed the Membership
Agreement in Mexico to obtain membership in resorts located in Mexico. Therefore, we find that
plaintiff has not met his burden of showing that public interest factors overwhelmingly disfavor
dismissal for forum non conveniens.

C.

Plaintiff next contends that the forum-selection clause in the Agreement at most means that
any dispute may be brought in Mexico, but “does not require that venue must be in Mexico” (Pl.’s
Resp. at 7). Plaintiff cites Hull 753 Corp. v. Elbe Flugzeugwerke GmbH, 58 F. Supp. 2d 925, 927
(N.D. Ill. 1999), and Paper Express, Ltd. v. Pfankuch Maschinen, 972 F.2d 753, 757 (7th Cir.
1992), for the proposition that “where a contract refers only to jurisdiction . . . such a clause will
generally not be enforced unless there is some further language indicating the parties’ intent to
make venue exclusive” (Pl.’s Resp. at 7, internal citations and quotations omitted).

However, Paragraph 10 contains “further)language” indicating that Mexico would be the
exclusive forum for disputes about the Membership Agreement. The parties to the Agreement not
only “agree[d] to submit to the jurisdiction of the courts and tribunals of the City of Cancun,
Quintana Roo in the event of any controversy over the interpretation or execution of this
Agreement,” they further “renounce[d] any other jurisdiction that may correspond to them by
reason of present or future domicile” (Agreement, 1[ 10). This language mirrors that contained in
the contract at issue in Adams, where the Seventh Circuit held that a clause stating the parties
“agree[d] to submit themselves to the . . . competent courts of the City of Mexico . . . expressly
waiving any other forum that may correspond to them by reason of their present or future

domiciles” made Mexico “the exclusive forum irrespective of the parties’ domiciles.” Adams, 702

13

F.3d at 443. We find that the language of Paragraph 10 of the Membership Agreement shows the
parties to the agreement intended Mexico to be the exclusive forum in which to litigate any dispute
over the agreement

D.

Finally, plaintiff contends that IHC cannot seek to enforce the choice of forum clause in
the Membership Agreement because IHC claims it is not a party to the Agreement (Pl.’s Resp. at
8). That argument is makeweight. IHC is free to offer alternative arguments in support of dismissal.
And, as our foregoing discussion explains, plaintiff has not carried his burden of showing that he
may disregard the forum selection clause to which he agreed. If plaintiff wishes to pursue a claim
against the party with which he entered into the Membership Agreement, whether that was IHC or
someone else, he must do so in Mexico,

Where, as here, the doctrine of forum non conveniens is successfully invoked, “the result
is not a transfer to another court but a dismissal” of the action in this Coru't. Deb, 832 F.3d at 806.
A dismissal based on forum non conveniens is without prejudice, “mean[ing] that although the
dismissal is final [and appealable] in the sense that plaintiffs are finished before the U.S. courts,
they still are free to refile the case in another, appropriate forum. . . .” Hunt v. Moore Bros., Inc.,
861 F.3d 655, 657 (7th Cir. 2017) (internal citations and quotations omitted).

IV.

We now turn to the Hard Rock defendants, who contend that plaintiffs lawsuit against
them for civil conspiracy should be dismissed under Rules 12(b)(2), 12(b)(6) and 9(b). For the
reasons that follow, we dismiss plaintiffs claim of civil conspiracy for failure to state a claim

under Rule l2(b)(6).

14

To survive a Rule 12(b)(6) motion to dismiss, “the complaint must contain sufficient
factual information to ‘state a claim to relief that is plausible on its face.”’ United States ex rel.
Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018) (quoting BeIl Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). “[A] claim has facial plausibility when ‘the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”’
Berkowilz, 896 F.3d at 839 (quoting Iqbal, 556 U.S. at 678).

ln the complaint, plaintiff alleges, based upon information and belief, that in or around
2012, IHC entered into an agreement whereby a number of the Original Palace Resorts would be
re-branded as “Hard Rock Hotels,” and managed in conjunction with the Hard Rock defendants
(Compl., 1[ 12). Plaintiff contends that beginning with this agreement,

and continuing through the present day, IHC and Hard Rock entered into a

partnership in which, among other things, IHC and Hard Rock combined,

associated, agreed or acted in concert together and/or with others for the express
purpose of injuring Plaintiff and other VIP founding members and Premier Level
members, including but not limited to by orchestrating a scheme to deprive Plaintiff

and other VIP founding members and Premier Level members of the benefits and

services due to them under the Membership Agreement.
(Id., 11 45). Plaintiff contends that the Hard Rock defendants “acted intentionally, purposefully,
without lawful justification, and with the express knowledge that they were injuring Plaintiff and
other VIP founding members and Premier Level members,” and that “[t]hese actions constitute a
business conspiracy at common law” that caused plaintiff to suffer damage (Id., 1111 46-48).

In addition, in his brief in response to the Hard Rock defendants’ motion to dismiss,

plaintiff alleges further detail in relation to the conspiracy count: (1) some of the hotels identified

in the Membership Agreement as Palace Resorts, Inc., were rebranded as Hard Rock Hotels; (2)

15

these Hard Rock hotels are owned and operated by an affiliate of Palace Resorts, Inc., by means
of licensing agreements from Hard Rock; (3) Palace Resorts, Inc., acts as the sales and marketing
arm for these hotels; (4) Rafael Chapur, the Chief Operating Officer of Palace Resorts, Inc., stated
on or about January 26, 2012 that “Hard Rock International and Palace Resorts joined together to
form a business partnership and create[d] the world[’]s first all inclusive Hard Rock Hotel in the
Dominican Republic . . .;” (5) on or about August 6, 2012, Mr. Chapur stated that he was “proud
to present Hard Rock Hotel Cancun and Hard Rock Hotel Vallarta as Mexico’s first Hard Rock
Hotels;” (6) Michael Schindler, Hard Rock’s Executive Vice President, has stated with regard to
Palace Resorts rebranded as Hard Rock hotels that “[p]artnering with the All lnclusive Collection
has been such a rewarding experience, allowing us to bring the unique and differentiating Hard
Rock style to both of these great properties;” and (7) based on the forgoing, Palace Resorts, Inc.
would have had to “identify its contractual commitments owed to members such as Mr. Pomerantz
to Defendant Hard Rock” (doc. # 45: Pl.’s Resp. to Hard Rock’s Mot. to Dismiss at 7-8).6
“Under Illinois tort law, a civil conspiracy requires ‘(1) an agreement between two or more
persons for the purpose of accomplishing either an unlawful purpose or a lawful purpose by
unlawful means; and (2) at least one tortious act by one of the co-conspirators in furtherance of
the agreement that caused an injury to the plaintiff`.”’ Turner v. Hirschbach Motor Lines, 854 F.3d
926, 930 (7th Cir. 2017) (quoting Borsellino v. Goldman Sachs Group, Inc., 477 F.3d 502, 509
(7th Cir. 2007)). “A defendant who innocently performs an act which happens to fortuitously
further the tortious purpose of another is not liable under the theory of civil conspiracy.” Turner,

854 F.3d at 930 (quoting Adcock v. Brakegate, Ltd., 645 N.E.2d 888, 894 (Ill. 1994)).

 

"“[F]acts alleged by a plaintiff in a brief in opposition to a motion to dismiss may be considered when
evaluating the sufficiency of a complaint so long as they are consistent of the allegations in the complaint.” Smith v.
Dart, 803 F.3d 304, 311 (7th Cir. 2015) (intema| citations and quotations omitted).

16

In his brief in response to the Hard Rock defendants’ motion to dismiss, plaintiff contends
that his allegations satisfy the tortious act element of a civil conspiracy because “lI-IC breached its
contract with Mr. Pomerantz, an Illinois resident, in furtherance of the conspiracy” to rebrand
resort hotels covered by the Membership Agreement and to deprive plaintiff and others of access
to and benefits at these properties (Pl.’s Resp. to Hard Rock at 8). Plaintiff argues that “breaches
of the Membership Agreement harmed” him and constitute “overt acts taken pursuant to the
conspiracy” to deprive him of the benefits and services due him under the Agreement (Id. at ll).

Plaintiffs reliance on IHC’s alleged breach of contract to provide the requisite underlying
conduct for a civil conspiracy is misplaced. The Illinois Supreme Court has explained that “[a]
cause of action for civil conspiracy exists only if one of the parties to the agreement commits some
act in furtherance of the agreement, which is itself a tort.” Adcock, 645 N.E.2d at 894. However,
“[b]reach of contract is not a tort.” Hassebrock v. Ceja Corp., 29 N.E.3d 412, 421 (lll. App. 2015).
As such, IHC’s alleged breach of contract --that is, breach of the Membership Agreement -- does
not constitute a tortious act. See Bressner v. Ambroziak, 379 F.3d 478, 483 (7th Cir. 2004) (holding
that the plaintiff had not alleged the necessary tortious or unlawful overt act to sustain a claim of
civil conspiracy under Illinois law because the overt acts he alleged were the completion of loan
applications, and the applications “were not tortious or unlawful”). See also Adams v. Pull’R
Holding Co., LLC, No. 09-7170, 2010 WL 1611078, at *2 (N.D. Ill. Apr. 20, 2010) (holding that
the plaintiffs allegations failed to state a cause of action for civil conspiracy because “[a]lthough
plaintiff has alleged that defendants engaged in a ‘lawful act in an unlawful manner,’ he ha[d]
failed to allege an underlying tortious act to support this allegation” .

We thus dismiss plaintiffs claim for civil conspiracy. This dismissal is without prejudice

If plaintiff seeks to amend his complaint, he should be mindful of two additional issues. First, the

17

Court is not ruling here on the Hard Rock defendants’ motion to dismiss for lack of personal
jurisdiction. 'l`he parties have raised multiple disputes over material facts on this issue, and ruling
on the pleadings at this point would be premature Secona', although the Hard Rock defendants did
not raise the issue of the forum-selection clause in their motion to dismiss, it is an issue worthy of
the parties’ consideration if there is an attempt to replead. See Adams, 702 F.3d at 443 (noting that
“because Raintree was entitled to remove the case to Mexico under the forum selection clause . .
., the doctrine of forum non conveniens clicks in and would require the dismissal of the claim
against Starwood as well, even if it weren’t entitled to enforce the forum selection clause, . . . For
with half the case to be tried in a Mexican court, it would be very non conveniens to try the other
half in Chicago”).
CONCLUSION

For the foregoing reasons, the Court grants IHC’s motion to dismiss based on forum non
conveniens (doc. # 25) and grants, without prejudice, the Hard Rock defendants’ motion to dismiss
for failure to state a claim under Rule 12(b)(6) (doc. # 23). If plaintiff wishes to file a second

amended complaint, he shall file a motion seeking leave to do so by February 27, 2019.

ENTER:

\/f)z</L

SIDNQ Y I. §CHENKIER
United States §CMagistrate Judge

DATE: February 6, 2019

18

